DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,706,855. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant Application are similar in scope and content of the claims issued to the same Applicant.
It is clear that all the elements of the application claims 1-16 are to be found in patented claims 1 - 11 (as the application claims 1-16 fully encompasses patented claims 1 - 11).  The difference between the application claims and the patent claims lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims 1 – 16 is anticipated by claims 1-11 of the patent, it is not patentably distinct from of the patented claims. 

Patent Application No: 16/884,021
Patent No: 10,706,855
1. A multimedia processing circuit, comprising: a smart interpreter engine, comprising: a speech to text converter for converting speech data corresponding to a first language into text data corresponding to the first language; a natural language processing module for converting the text data corresponding to the first language into glossary text data corresponding to the first language according to an application program being executed in a host, wherein the application program being executed in the host comprises a specific game software; and a translator for converting the glossary text data corresponding to the first language into text data corresponding to a second language; and an audio engine for receiving the speech data corresponding to the first language and converting the speech data corresponding to the first language into an analog speech signal corresponding to the first language. 
1. A multimedia processing circuit, comprising: a smart interpreter engine, comprising: a noise suppression module for performing a noise suppression process on speech data corresponding to a first language; a vocal identification module for performing a vocal identification process on the noise-suppressed speech data corresponding to the first language to generate vocal identification data corresponding to the first language; a speech to text converter for converting the vocal identification data corresponding to the first language into text data corresponding to the first language; a natural language processing module for converting the text data corresponding to the first language into glossary text data corresponding to the first language according to an application program being executed in a host; a text database comprising a plurality of text samples corresponding to the first language and a plurality of application programs and a plurality of glossary texts corresponding to the text samples, wherein the natural language processing module queries the text database to determine the glossary text data corresponding to the first language according to the application program being executed in the host and the text data corresponding to the first language, wherein the application 

5. The electronic system of claim 4, wherein the smart interpreter engine comprises: a noise suppression module for performing a noise suppression process on the first sound type of speech data corresponding to the first language; a vocal identification module for performing a vocal identification process on the first sound type of speech data which has been noise-suppressed corresponding to the first language to generate vocal identification data corresponding to the first language; and a speech to text converter for converting the vocal identification data corresponding to the first language into text data corresponding to the first language. 
3. The multimedia processing circuit of claim 1, wherein the smart interpreter engine further comprises: a text database comprising a plurality of text samples corresponding to the first language and a plurality of application programs and a plurality of glossary texts corresponding to the text samples; wherein the natural language processing module queries the text database to determine the glossary text data corresponding to the first language according to the application program being executed in the host and the text data corresponding to the first language. 
1. A multimedia processing circuit, comprising: a smart interpreter engine, comprising: a noise suppression module for performing a noise suppression process on speech data corresponding to a first language; a vocal identification module for performing a vocal identification process on the noise-suppressed speech data corresponding to the first language to generate vocal identification data corresponding to the first language; a speech to text converter for converting the vocal identification data corresponding to the first language into text data corresponding to the first language; a natural language processing module for converting the text data corresponding to the first language into glossary text data corresponding to the first 

2. The multimedia processing circuit of claim 1, wherein when at least one word of the text data corresponding to the first language matches a first text sample of the plurality of text samples and the application program being executed in the host matches an application program corresponding to the first text sample, the natural language processing module converts the at least one word of the text data corresponding to the first language into a glossary text corresponding to the first text sample. 
5. The multimedia processing circuit of claim 1, wherein the smart interpreter engine transmits the text data corresponding to a second language to a display and the audio engine transmits the analog speech signal corresponding to the first language to an audio output device. 
3. The multimedia processing circuit of claim 1, wherein the smart interpreter engine transmits the text data corresponding to a second language to a display and the audio engine transmits the analog speech signal corresponding to the first language to an audio output device. 

4. An electronic system, comprising: a host, comprising: a first audio engine for acquiring a first sound type of audio data corresponding to a first language from audio streams processed by an application program; and a driver for outputting the first sound type of audio data corresponding to the first language to a multimedia processing circuit; the multimedia processing circuit, comprising: a smart interpreter engine for converting the first sound type of speech data corresponding to the first language into text data corresponding to a second language, the smart interpreter engine comprising: a natural language processing module for converting the text data corresponding to the first language into glossary text data corresponding to the first language according to the application program being executed in a host; a text database comprising a plurality of text samples corresponding to the first language and a plurality of application programs and a plurality of glossary texts corresponding to the text samples, wherein the natural language processing module queries the text database to determine the glossary text data corresponding to the first language according to the application program being executed in the host and the text data corresponding to the first language, wherein the application program being executed in the host comprises a specific game software; and a translator for converting the glossary text data corresponding to the first language into text data corresponding to a second language; and a second audio engine for converting the first sound type of speech data corresponding to the first language into an analog speech signal corresponding to the first language; an audio output device for playing the analog speech signal corresponding to the first language; and a 

7. The electronic system of claim 6, wherein the smart interpreter engine further comprises: a text database comprising a plurality of text samples corresponding to the first language and a plurality of application programs and a plurality of glossary texts corresponding to the text samples; wherein the natural language processing module queries the text database to determine the glossary text data corresponding to the first language according to the application program being executed in the host and the text data corresponding to the first language. 
8. The electronic system of claim 6, wherein the smart interpreter engine further comprises: a noise suppression module for performing a noise suppression process on the first sound type of speech data corresponding to the first language; and a vocal identification module for performing a vocal identification process on the first sound type of speech data which has been noise-suppressed corresponding to the first language to generate vocal identification data corresponding to the first language; wherein the speech to text converter converts the vocal identification data corresponding to the first language into the text data corresponding to the first language. 
5. The electronic system of claim 4, wherein the smart interpreter engine comprises: a noise suppression module for performing a noise suppression process on the first sound type of speech data corresponding to the first language; a vocal identification module for performing a vocal identification process on the first sound type of speech data which has been noise-suppressed corresponding to the first language to generate vocal identification data corresponding to the first language; and a speech to text converter for converting the vocal identification data corresponding to the first language into text data corresponding to the first language. 
9. The electronic system of claim 6, wherein the smart interpreter engine further comprises: a text database comprising a plurality of text samples corresponding to the first language and a plurality of application programs and a plurality of glossary texts corresponding to the text samples; wherein the natural language processing module queries the text database to determine the glossary text data corresponding to the first language according to the application program being executed in the host and the text data corresponding to the first language. 
7. The electronic system of claim 6, wherein the smart interpreter engine further comprises: a text database comprising a plurality of text samples corresponding to the first language and a plurality of application programs and a plurality of glossary texts corresponding to the text samples; wherein the natural language processing module queries the text database to determine the glossary text data corresponding to the first language according to the application program being executed in the host and the text data corresponding to the first language. 

8. The electronic system of claim 7, wherein when at least one word of the text data corresponding to the first language matches a first text sample of the plurality of text samples and the application program being executed in the host matches an application program corresponding to the first text sample, the natural language processing module converts the at least one word of the text data corresponding to the first language into a glossary text corresponding to the first text sample. 
11. The electronic system of claim 6, wherein the smart interpreter engine transmits the text data corresponding to the second language to the display and the first audio engine transmits the analog speech signal corresponding to the first language to the audio output device. 
9. The electronic system of claim 4, wherein the smart interpreter engine transmits the text data corresponding to the second language to the display and the second audio engine transmits the analog speech signal corresponding to the first language to the audio output device. 
12. A multimedia processing circuit, comprising: an audio engine for receiving an analog speech signal corresponding to a first language and converting the analog speech signal corresponding to the first language into speech data corresponding to the first language; and a smart interpreter engine, comprising: a speech to text converter for converting the speech data corresponding to the first language into text data corresponding to the first language; a natural language processing module for converting the text data corresponding to the first language into glossary text data corresponding to the first language according to an application program being executed in a host, wherein the application program being executed in the host comprises a specific game software; a translator for converting the glossary text data corresponding to the first language into text data corresponding to a second language; and a text to speech converter for converting text data corresponding to the second 


5. The electronic system of claim 4, wherein the smart interpreter engine comprises: a noise suppression module for performing a noise suppression process on the first sound type of speech data corresponding to the first language; a vocal identification module for performing a vocal identification process on the first sound type of speech data which has been noise-suppressed corresponding to the first language to generate vocal identification data corresponding to the first language; and a speech to text converter for converting the vocal identification data corresponding to the first language into text data corresponding to the first language. 
14. The multimedia processing circuit of claim 12, wherein the smart interpreter engine further comprises: a text database comprising a plurality of text samples corresponding to the first language and a plurality of application programs and a plurality of glossary texts corresponding to the text samples; wherein the natural language processing module queries the text 




3. The multimedia processing circuit of claim 1, wherein the smart interpreter engine transmits the text data corresponding to a second language to a display and the audio engine transmits the analog speech signal corresponding to the first language to an audio output device. 


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached form PTO-892.
Woo et al., (US 2018/0374482 A1) teach a system for processing a user utterance is provided. The system includes at least one network interface; at least one processor operatively connected to the at least one network interface; and at least one memory operatively connected to the at least one processor, wherein the at least one memory stores a plurality of specified sequences of states of at least one external electronic device, wherein each of the specified sequences is associated with a respective one of domains, wherein the at least one memory further stores instructions that, when executed, cause the at least one processor to receive first data associated with the user utterance provided via a first of the at least one external electronic device, wherein the user utterance includes a request for performing a task using the first of the at least one external device.
Lee et al., (US 2018/0293220 A1) teach an electronic device includes a touchscreen display, a wireless communication circuit, a memory storing a framework, and at least one processor. The processor is configured to receive a first event or a second event, to provide the framework 
Orsini et al., (US 2016/0162477 A1) teach enabling multi-lingual communications through different modes of communication including, for example, Internet-based chat, e-mail, text-based mobile phone communications, postings to online forums, postings to online social media services, and the like. Certain embodiments implement communication systems and methods that translate text between two or more languages. Users of the systems and methods may be incentivized to submit corrections for inaccurate or erroneous translations, and may receive a reward for these submissions. 
Ferro (US 2014/0147816 A1) teaches a technique for facilitating language instruction employs speech recognition technology to convert spoken content from a teacher in a target language to corresponding text in the target language, substantially in real time, and to project the converted text for viewing by the students. Students are thus able both to hear the spoken content from the teacher and to see the corresponding text, thus enjoying a multi-sensory, intralingual language learning experience that combines both listening and reading.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIJAY B CHAWAN/Primary Examiner, Art Unit 2658